 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11   BRYAN B. BONHAM,                                        Case No.: 2:17-cv-02398-RFB-NJK
12             Plaintiff(s),                                               ORDER
13   v.                                                                [Docket No. 26]
14   ROMERO ARANAS, et al.,
15             Defendant(s).
16         Pending before the Court is Plaintiff’s motion to serve Defendant Dr. Brian G. Docket No.
17 26. The Court ordered that any response must be filed by May 20, 2019, Docket No. 29, and no
18 response has been filed.
19         In the order screening the complaint, the Court determined that the claim against Defendant
20 Dr. Brian G. Docket No. 4 at 7. The Attorney General’s Office was ordered to “file a notice
21 advising the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service;
22 (b) the names of the defendants for whom it does not accept service, and (c) the names of the
23 defendants for whom it is filing the last-known-address information under seal.” Docket No. 10
24 at 2. The Attorney General’s Office provided no indication as to whether it accepted service on
25 behalf of Defendant Dr. Brian G., see Docket No. 11, nor did the Attorney General’s Office
26 provide a last known address for him, see Docket No. 12.1
27
28         1
               The Attorney General’s Office did not indicate that it was unable to identify Dr. Brian G.

                                                      1
 1         Accordingly, the Court DEFERS ruling on the instant motion to serve Dr. Brian G. The
 2 Court ORDERS the Attorney General’s Office to file a notice by June 5, 2019, explaining whether
 3 it is able to identify the person referred to in Plaintiff’s complaint as “Dr. Brian G.” If so, the
 4 notice shall indicate whether the Attorney General’s Office will accept service for Dr. Brian G. or
 5 shall provide his last known address under seal.
 6         IT IS SO ORDERED.
 7         Dated: May 28, 2019
 8                                                              ______________________________
                                                                Nancy J. Koppe
 9                                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
